DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021has been entered. 
This action is in response to the papers filed on November 22, 2021.  Applicants’ arguments and amendments to the claims filed November 22, 2021 have been entered.  Claim 31 has been amended, claims 1-5, 13, 14, 17, 21, 23-29, 37, 38, and 41 have been cancelled, and claims 43-53 have been newly added.  Claims 6-12, 15, 16, 18-20, 22, 30, 31-36, 39, 40, and 42-52 are pending in this instant application.   Claims 36, 39, 40, and 42 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Claims 31-35, 6-12, 15-16, 18-20, 21, 39, and 43-53 are under consideration.

Priority

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 49 -51 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 49 recites “wherein the polymeric superporous hydrogel is capable of movement”.  This is vague and indefinite because there is no explanation on how the hydrogel is capable of movement.  For example is the superporous hydrogel moving by expanding through the update of wound exudate, is it moving due to gravity, is it moving due to external pressure placed on the wound dressing.  As a general principal everything is capable of moving when enough energy is applied, but neither the claims nor the specification as filed has provided the meets and bounds to by what mechanism the hydrogel is capable of moving (i.e. swelling, external pressure, gravity, etc.).  Claims 50-51 

Response & Claim Rejections - 35 USC § 103
	Applicants; amendment necessitates modification of prior rejections and the rejections of newly added claims 43-53.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 31-36, 6-12, 15-16, 18-20, 21, and 39 remain rejected, in modified form, under, and claims 43-47 and 53 are newly rejected  35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Harrison et al. (Pharmaceutics 2018, 10, 71; pp. 1-13) as evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194) for reasons of record.
	Regarding claims 31-34 and 34 Calo discloses a wound dressing  comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the composition comprise an active agent (page 113).  With respect to the newly narrowed limitation of polymethylvinyl ether/maleic acid being poly(methyl vinyl ether-alt-maleic acid), Calo discloses that the super porous  hydrogels were prepared from poly(methyl 
	However in the same field of endeavor of hydrogels for wound management (abstract) Harrison discloses the use of the anti-inflammatory agent hydrocortisone  (page 8; paragraph 2).
	
Regarding claim 6, Calo discloses wherein the superporous hydrogel has pore size of about 400 µm (page 197 paragraph 1).

Regarding claim 7, Calo discloses wherein the superporous hydrogel has a swell ratio including the instantly claimed range of  4000 to 85000% after about 24 hours (page 108 Figure).
Regarding claim 8, Calo discloses the superporous hydrogel with a Young’s modulus of1x10-4 to 2.6x10-5 N/mm2 (page 110 Table).

-6 to 1.1x10-5 N/mm2 (page 110 Table).

Regarding claim 10, Calo discloses the superporous hydrogel with a maximum strength at break of 6.3 X10-3 to 4.7x10--2 N/mm (page 110 Table).

	 Regarding claims 11, 12, 15, 16, 18, 19, 20, 22, and 30, each is a product by process claim directed toward the wound dressing comprising a polymeric superporous hydrogel  and a plurality of pores.   Calo discloses a wound dressing comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvintyl ether-alt-maleic anhydride in an aquous solution that converts polymethylvinyl ether-alt-maleic anhydride to polymethylvintyl ether-alt-maleic acid, and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the superporous hydrogel has  pore size, swell ratio, Young’s modulus, tensile strength, and maximum strength at break encompassing the instantly claimed ranges as fully set forth above.  The claimed composition and the product of Calo are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 
Regarding claims 43 and 44, Calo discloses a wound dressing comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvintyl ether-alt-maleic anhydride in an aquous solution that converts polymethylvinyl ether-alt-maleic anhydride to polymethylvintyl ether-alt-maleic acid, and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the superporous hydrogel has  pore size, swell ratio, Young’s modulus, tensile strength, and maximum strength at break encompassing the instantly claimed ranges as fully set forth above.  The claimed composition and the product of Calo are identical or substantially identical, therefore the polymeric superporous hydrogel would be expected to exhibit intrinsic antimicrobial activity against Staphylococcus aureus 

Regarding claims 45-47, Calo discloses wherein the superpours hydrogel  is made from an aqueous mixture of PVA and MPVEMA  and a very small amount of foaming agent used to form the foam and then subject to the autoclaving process, therefore there are no initiators, no initiators, and no foam stabilizers present in the super porous hydrogel (page 101 bottom paragraph).  With respect to the sodium bicarbonate foaming agent when it is autoclaved it decomposes to carbon dioxide, water vapor, and sodium carbonate and as such there is no trace amount of foaming agent left.

	Regarding claim 53, Calo discloses wherein the superporous hydrogel is in the form of a foam (page 102 paragraph 1.  By its very existence a foam has length, width, and height.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosures of Calo and Harrison et al. to include the anti-inflammatory agent hydrocortisone in a hydrogel for wound management as disclosed by Harrison, wherein the hydrogel is a superporous hydrogel as disclosed by Calo as part of a wound dressing as a matter of combing prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so as hydrogels are known to act as reservoirs and for rate controlling release of hydrocortisone as evidenced by the teaching of Harrison (Page 8 paragraph 2)  One who 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Harrison et al. (Pharmaceutics 2018, 10, 71; pp. 1-13) ad evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194) as applied to claim 31 above, and further in view of Beck et al. (Pub. No.: US 2009/0280182; Pub. Date: Nov. 12, 2009).
	Regarding claim 48, the combination of Calo, Harrison et al., and Demir et al. remains as applied to claim 31.  While the combination of references disclose a wound dressing  comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the composition comprise an active agent (page 113).  With respect to the newly narrowed limitation of polymethylvinyl ether/maleic acid being poly(methyl vinyl ether-alt-maleic acid), Calo discloses that the super porous  hydrogels were 
	However in the same field of endeavor of wound dressing comprising hydrogels and actives (abstract), Beck discloses wherein the wound dressing is multilayered (figures 9A, 9B, 17, and 20), wherein one layer may contain the hydrogel and the other layer contains the active agent (vulnerary agent) ([0116] and figures 9A and 9B).
Regarding, claim 49, as  Calo discloses a wound dressing comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvintyl ether-alt-maleic anhydride in an aquous solution that converts polymethylvinyl ether-alt-maleic anhydride to polymethylvintyl ether-alt-maleic acid, and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the superporous hydrogel has  pore size, swell ratio, Young’s modulus, tensile strength, and maximum strength at break encompassing the instantly claimed ranges as fully set forth above.  The claimed composition and the product of Calo are identical or substantially identical, therefore the polymeric superporous hydrogel would be expected to exhibit intrinsic capability to move by swelling from the update of 
	Regarding claim 50, Beck discloses wherein the wound dressing is multilayered and substantially perpendicular to a wound site when applied to the wound site (figures 9A, 9B, 17, and 20 and [0116]).
	Regarding claim 51, Beck discloses wherein the multilayerd wound dressing comprising a hydrogel  is (figures 9A, 9B, 17, and 20), wherein one layer may contain the hydrogel and the other layer contains the active agent, and wherein the wound dressing absorbs wound exudates and absorbs moisture ([0116] and figures 9A and 9B).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosures of Calo, Harrison et al., and Beck et al. to include multiple layers in a wound dressing  wherein the hydrogel and  active are in different layers as disclosed by Beck wherein the active agent is the anti-inflammatory agent hydrocortisone in a hydrogel for wound management as disclosed by Harrison, wherein the hydrogel is a superporous hydrogel as disclosed by Calo as part of a wound dressing as a matter of combing prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so in order to keep the wound exudates which is absorbed by the hydrogel away from the active agent which is to be delivered to the wound as evidenced by  Beck [0116]. One who would have 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) Harrison et al. (Pharmaceutics 2018, 10, 71; pp. 1-13) as evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194) and Beck et al. (Pub. No.: US 2009/0280182; Pub. Date: Nov. 12, 2009) as applied to claims 31 and 48 above, and further in view of Fermando et al. (Pub. No.: WO2013/126049; Pub. Date: August 29, 2013).
	Regarding claim 48, the combination of Calo, Harrison et al., Demir et al. , and Beck et all remains as applied to claims 31 and 48.  While the combination of references disclose a multilayerd wound dressing  comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the composition comprise an 
	However in the same field of endeavor of wound dressing comprising a multiple layers ([0025] and Fig. 1), Fermando  discloses wherein the wound dressing further comprises a sensor [0031].

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosures of Calo, Harrison et al, Beck et al., and Fermando to include a sensor as disclosed by Fermando in multiple layers in a wound dressing  wherein the hydrogel and  active are in different layers as disclosed by Beck wherein the active agent is the anti-inflammatory agent hydrocortisone in a hydrogel for wound management as disclosed by Harrison, wherein the hydrogel is a superporous hydrogel as disclosed by Calo as part of a wound dressing as a matter of combing prior art elements according to known methods to yield predictable results.  One of ordinary skill 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
`	Applicants traverse the rejection, arguing that the claim has been narrowed to remove polymethylvinyl ether-alt-maleic acid.  Calo does not disclose the instantly claimed polymethylvinyl ether-alt-maleic acid.  
	Applicants’ argument have been fully considered, but not found persuasive. Calo discloses that the super porous hydrogels were prepared from poly(methyl vinyl ether-alt-maleic anhydride)  (page101 bottom paragraph).  In an aqueous solution poly(methyl vinyl ether-alt maleic anhydride)  (page101 bottom paragraph) becomes the poly(methyl vinyl ether-alt maleic acid)  (page101 bottom paragraph). Specifically, water hydrolyzes 
	Thus, the rejection is maintained reason of record and foregoing discussion.
.
Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
/ANNA R FALKOWITZ/           Primary Examiner, Art Unit 1617